Order, Supreme Court, New York County (Karla Moskowitz, J.), entered October 25, 1991, which denied the motion of defendants McDonald’s Corporation and Hunt Enterprises, Inc. for change of venue from New York County to Suffolk County, unanimously reversed, on the law and in the exercise of discretion, and said defendants’ motion for transfer of venue is granted, without costs; and the appeal from the order of said court, entered March 26, 1992, which, inter alia, denied defendants’ motion to renew, is dismissed as academic, without costs.
This is a personal injury action arising out of a March 17, 1991 shooting in a parking lot adjacent to a McDonald’s restaurant located in Suffolk County. Plaintiffs Lewis, Solomon and Anderson, who were assaulted and shot by three assailants, brought this action for alleged negligence and failure to provide adequate security against defendants McDonald’s Corporation, the owner of the restaurant; Hunt Enterprises, Inc., the managing agent of the restaurant; Russo Security Services, Inc., which performed security duties for *331McDonald’s; and Alonzo Backsdale, a Russo employee. Venue was placed in New York County on the basis of defendant McDonald’s residence, i.e., its designation of this county as the place in which its office was to be located for the purposes of Business Corporation Law § 1304 (see, Di Giovanni v Pepsico, Inc., 91 AD2d 519).
Our examination of this record leads us to conclude that it was an improvident exercise of discretion for the IAS Court to have denied defendants’ motion for a change of venue to Suffolk County. Apart from New York County’s status as the county of McDonald’s residence, the circumstances in this case favor transfer (see, Brunner v Joubert, 118 AD2d 424, 425). Concur — Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.